MANDATE

                                 Court of Appeals
                             First District of Texas
                                  NO. 01-15-00552-CV

  JOSE ORELLANA AND MERLIN CAROLINA BACA RUBIO, INDIVIDUALLY
     AND AS REPRESENTATIVES OF THE ESTATE OF JONATHAN JOSUE
               ORELLANA BACA, DECEASED, Appellants

                                           V.
     WESTHEIMER TERRACE APARTMENTS MANAGEMENT, L.L.C. AND
         WESTHEIMER TERRACE APARTMENTS, L.L.C., Appellees

   Appeal from the 270th District Court of Harris County. (Tr. Ct. No. 2013-30976).


TO THE 270TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

         Before this Court, on the 29th day of September 2015, the case upon appeal to
revise or to reverse your judgment was determined. This Court made its order in these
words:
                     After due consideration, the Court grants the joint
               motion to dismiss with prejudice filed by appellants, JOSE
               ORELLANA AND MERLIN CAROLINA BACA RUBIO,
               INDIVIDUALLY AND AS REPRESENTATIVES OF THE
               ESTATE OF JONATHAN JOSUE ORELLANA BACA,
               DECEASED, and appellees, WESTHEIMER TERRACE
               APARTMENTS          MANAGEMENT,              L.L.C.   AND
               WESTHEIMER TERRACE APARTMENTS, L.L.C.
               Accordingly, the Court dismisses the appeal.
                   The Court orders that the appellants, JOSE
              ORELLANA AND MERLIN CAROLINA BACA RUBIO,
              INDIVIDUALLY AND AS REPRESENTATIVES OF THE
              ESTATE OF JONATHAN JOSUE ORELLANA BACA,
              DECEASED, jointly and severally, pay all appellate costs.

                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered September 29, 2015.

              Per curiam opinion delivered by panel consisting of Chief
              Justice Radack and Justices Bland and Huddle.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




December 4, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT